Citation Nr: 1339692	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating from March 22, 2010 to May 1, 2010 for post traumatic arthritis, left ankle.

2.  Entitlement to a rating in excess of 10 percent on and after May 1, 2010 for post traumatic arthritis, left ankle.


REPRESENTATION

The Veteran is represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Pflugner, Sean G., Counsel



INTRODUCTION

The Veteran served on active duty from June 2007 to April 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Milwaukee, Wisconsin (RO).

A total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record does not show that the disability at issue herein prevents the Veteran from obtaining or retaining substantially gainful employment, nor does the Veteran assert such.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the record or by the Veteran and, thus, will not be addressed herein.


FINDINGS OF FACT

1.  From March 22, 2010 to May 1, 2010, the Veteran's service-connected post traumatic arthritis, left ankle, has already been assigned the maximum schedular rating available.

2.  On and after May 1, 2010, the Veteran's service-connected post traumatic arthritis, left ankle, was manifested by pain; subjective episodes of giving out; mild or no instability; stiffness; subjective weakness, clinically gauged as 4/5 muscle strength; subjective grinding and catching; subjective incoordination; subjective decreased speed of joint motion; subjective locking; effusion; warmth; redness; swelling; tenderness; and a normal to mild antalgic gait, with dorsiflexion from zero to between 10 and 15 degrees and plantar flexion from zero to between 15 and 40 degrees.


CONCLUSIONS OF LAW

1.  From March 22, 2010 to May 1, 2010, an increased rating is not available.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).

2.  On and after May 1, 2010, a rating in excess of 10 percent for post traumatic arthritis, left ankle, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's April 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the April 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, and the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in May 2010 and March 2013 in order to ascertain the severity of his service-connected left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners reviewed the Veteran's claims file, treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

On March 22, 2010, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected post traumatic arthritis, left ankle, in addition to a claim of entitlement to a temporary total rating for convalescence following surgery on his left ankle.  In September 2010, the RO assigned a temporary total rating to his left ankle for convalescence, effective from January 15, 2010 (the date of the surgery) to May 1, 2010.  38 C.F.R. § 4.30 (2013).  In the September 2010 rating decision, the RO also assigned a 10 percent rating to the Veteran's service-connected post traumatic arthritis, left ankle, on and after May 1, 2010.  The Veteran then perfected an appeal of the September 2010 rating decision, but only as to the issue of entitlement to an increased rating for his service-connected left ankle disability.  Given the date of the Veteran's claim, the Board is required to assess whether he is entitled to an increased rating for the entire period of time since March 22, 2010.  As such, the Board has re-captioned the Veteran's claim as two issues as seen on the title page above, and they will be addressed as such herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Entitlement to service connection for post traumatic arthritis, left ankle, was granted in an August 2008 rating decision and a 10 percent rating was assigned, effective April 27, 2008.  On March 22, 2010, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected left ankle disability.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma that is substantiated by X-ray findings is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Limitation of ankle motion is addressed under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  According to Diagnostic Code 5271, a 10 percent disability rating is assigned when there is "moderate" limitation of ankle motion.  A 20 percent disability evaluation is warranted when such impairment is "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  In so doing, the Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).   

I.  From March 22, 2010 to May 1, 2010

As discussed above, in the September 2010 rating decision, the RO granted entitlement to a temporary total rating for convalescence following surgery on the Veteran's service-connected left ankle disability, effective from January 15, 2010 to May 1, 2010.  38 C.F.R. § 4.30.  Accordingly, from March 22, 2010 (the date of the Veteran's increased rating claim) to May 1, 2010, the maximum schedular rating has already been assigned.  Consequently, an increased rating is not available for the Veteran's service-connected left ankle disability from March 22, 2010 to May 1, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded). 

II.  On and After May 1, 2010

As discussed above, on January 15, 2010, the Veteran underwent a left ankle surgical procedure.  He was granted a temporary total rating from January 15, 2010 to May 1, 2010 for convalescence following this operation.  On March 22, 2010, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected post traumatic arthritis, left ankle.  While the Board is generally required to consider evidence demonstrating the severity of the claimed disability throughout the pendency of the appeal, the severity of the Veteran's service-connected left ankle disability from March 22, 2010 to May 1, 2010, was contemplated by the temporary total rating assigned from January 15, 2010 to May 1, 2010.  Consequently, the Board will not consider evidence dated from March 22, 2010 to May 1, 2010 in support of the claim of entitlement to a rating in excess of 10 percent for the Veteran's service-connected post traumatic arthritis, left ankle, at issue herein.

On May 21, 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected post traumatic arthritis, left ankle.  After describing the onset and course of his service-connected left ankle disability, the Veteran stated that he underwent a surgical procedure in January 2010.  The examiner indicated that the surgery consisted of left ankle arthroscopy with partial synovial sebridement, debridement, and microfracture of an osteochondral lesion on the tibial plafond, and debridement and drilling of medial talar dome osteochondral lesion, in addition to debridement of anterolateral impinging osteophyte.  The examiner characterized this operation as "aggressive corrective surgery."  The Veteran stated that he did not experience any improvement in his left ankle since the surgery, and that he continued to experience pain, loss of range of motion, and giving out.  With respect to his left ankle giving out, the Veteran stated that this occurred two to three times per day.  A summary of the left ankle symptoms claimed by the Veteran was as follows: giving way; instability; pain; stiffness; weakness; incoordination; decreased speed of joint motion; daily or more frequent episodes of locking; constant effusion; and symptoms of inflammation, namely warmth, redness, swelling, and tenderness; but no deformity, no episodes of dislocation or subluxation, and no flare-ups of joint disease.  Additionally, there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran stated that he was able to stand for 15 to 30 minutes, and that he was able to walk for 1/4 mile.  He endorsed the intermittent, but frequent use of a brace.  Physical examination revealed a normal gait; no callus formation; no skin breakdown; no other evidence of abnormal weight bearing; no abnormal shoe wear pattern; no loss of bone or part of bone; and no inflammatory arthritis.  The examiner observed effusion; redness; tenderness; pain at rest; weakness; and mild laxity with varus angulation of lateral malleolus, but determined that the Veteran's left ankle was not unstable.  Further, there was no tendon abnormality, and no instability noted when his weight was off his left foot, but minimal varus instability with weight bearing.  Range of motion testing demonstrated objective evidence of pain with motion; dorsiflexion from zero to 10 degrees; and plantar flexion from zero to 30 degrees.  With repetitive range of motion testing, the examiner found objective evidence of pain with motion, but no additional functional limitations.  There was no left ankle joint ankylosis.  After reviewing previous radiological studies of the Veteran's left ankle, the diagnosis was moderate left ankle arthritis status post surgical intervention, "not at plateau."  The examiner then recommended review in three to six months.  The examiner indicated that the Veteran's current occupation was as a part-time Welder/Mechanic, which he had been doing for less than one year.  The examiner then found that the Veteran's service-connected left ankle post traumatic arthritis had significant effects on the Veteran's occupation in that it decreased his lower extremity mobility and strength and caused him pain.  With respect to his usual daily activities, the examiner found that there was no effect on the Veteran's ability to eat, bathe, toilet, and groom; mild effects on his ability to perform chores, shop, travel, dress, and drive; severe effects on his ability to exercise and participate in recreation; and prevention from participating in sports.

A June 4, 2010 VA orthopedic outpatient treatment note demonstrated that the Veteran appeared for a follow-up appointment.  The examiner indicated that the Veteran had discontinued the use of crutches and was wearing regular footwear.  The Veteran endorsed pain and mild, increased swelling with prolonged weightbearing, and denied being able to resume jogging or any high-impact activities, even after physical therapy and home exercising.  He also endorsed occasional numbness in all five of the toes on his left foot, was otherwise "doing well."  He denied fevers, chills, and sweats.  Physical examination revealed well-healed surgical arthroscopy portals, with trace edema about the ankle.  There was no tenderness to palpation.  Range of motion testing demonstrated approximately 40 degrees of plantar flexion and 15 degrees of dorsiflexion with his knee both flexed and extended, with "some discomfort" at the endpoints of plantar flexion and dorsiflexion.  The Veteran was grossly intact neurovascularly.  His subtalar joints were symmetrical.  After reviewing previous radiological studies, the assessment was five months status post left ankle arthroscopy with synovial debridement, microfracture of an osteochondral lesion of the talus and also the tibial plafond, with persistent pain with weightbearing activity that appears to have plateaued.  The Veteran was provided with a form to submit to his employer/the National Guard wherein he was instructed not to do any impact activity, specifically, no running, jumping, or similar activities.  In this form, the examiner also requested that the Veteran be permitted him to wear his left ankle orthotic and running shoes instead of combat boots during drills.

In his October 12, 2010 notice of disagreement, the Veteran asserted that he experienced pain and weakness and that he would have to endure this every day of his life.  In his October 18, 2010 notice of disagreement, the Veteran asserted that his left ankle was constantly swollen.  He further stated that his occupation required him to be on his feet all day.  This caused him so much pain that he said he had considered quitting his job.  He claimed that he could barely walk at the end of the workday, and that, when he goes home, he was unable to do much beyond rest and stay off his feet.  He claimed that his service-connected left ankle disability warranted at least a 20 percent rating.

According to a March 22, 2011 VA orthopedic surgery outpatient treatment note, the Veteran reported doing well for the first six to nine months following the January 15, 2010 left ankle surgery.  However, after that period of time, the Veteran endorsed a regression of his symptoms and a return to his previous level of pain.  He mainly complained of anterior ankle pain related to activities, although he endorsed occasional pain at rest.  He also complained of "some sharp pain anteriorly" with any dorsiflexion of his left ankle, as well as severe mechanical symptoms, including grinding and catching during activity.  The Veteran stated that his left ankle pain was beginning to interfere with activity and that he appeared today for further evaluation.  He denied any other complaints.  He further denied problems with his arthroscopy incisions, fevers, chills, nausea, and vomiting.  Upon physical examination, the Veteran was deemed to be a healthy appearing male in no acute distress.  His surgical incisions were found to be benign, without erythema, swelling, or drainage.  There was a mild amount of swelling about his ankle, and the examiner discovered a "fairly smooth arc of motion" of the Veteran's left ankle.  Range of motion testing revealed approximately 15 degrees of dorsiflexion and 15 degrees of plantar flexion.  On passive range of motion testing, the Veteran complained of pain with pressure over the anterior joint line, which suggested impingement.  Further, the examiner found tenderness to palpation along the anterior joint line.  The Veteran was able to "fire" his quadriceps, hamstrings, gastroc soleus complex, tibialis anterior, EHL, FHL, and peroneal muscles.  Sensation to light touch was intact, and there was a palpable dorsalis pedis pulse.  Radiological studies were obtained and compared to previous studies, after which the examiner found that the Veteran may be a candidate for repeat left ankle surgery due to the progression of his tibial plafond lesion and/or medial talar dome osteochondral lesion.  Additionally, with the presence of significant impingement signs, the examiner also determined that the Veteran may be a candidate for repeat left ankle arthroscopy with synovial debridement and possibly debridement of some anterior tibial osteophytes.  Moreover, the Veteran may also be a candidate for repeat microfracture or drilling.  The examiner scheduled the Veteran for magnetic resonance imaging in order to confirm these assessments.  In the interim, the Veteran was instructed to not engage in strenuous activity.

On July 29, 2011, the Veteran underwent left ankle magnetic resonance imaging and a radiological examination.  He then appeared for a follow-up appointment wherein the results of those studies were reviewed.  During the appointment, the Veteran reiterated his assertion that he did "fairly well" for six months following the January 15, 2010 operation.  Thereafter, he endorsed gradually increasing pain, especially with weight bearing activities.  He stated that the pain was present throughout his entire left ankle, but was sharper in nature in the anterior portion of his ankle with any dorsiflexion.  Additionally, he endorsed increased pain with twisting.  The Veteran stated that his pain was worse at night, after weightbearing throughout the day.  The Veteran stated that his occupation as a Welder required him to be on his feet much of the day, and that he wears a brace with limited relief.  The Veteran also reported that he experienced a feeling of grinding and catching with certain motions.  Physical examination revealed that the Veteran did not utilize any assistive devices.  His left ankle surgical portals were well-healed, with no local erythema, swelling, warmth, or induration.  There was no local tenderness with palpation, but moderate diffuse tenderness with palpation at ankle, mostly point tender to the anterior joint line.  The examiner found "limited" range of left ankle motion when compared to his right ankle, with no more than 10 degrees of dorsiflexion and 15 to 20 degrees of plantar flexion.  The Veteran endorsed increased pain with dorsiflexion, mostly in the anterior ankle.  The examiner also found tenderness to palpation over the Veteran's Achilles tendon and distal gastroc, which was increased with stretching/dorsiflexion.  Distal neurovascular examination was intact.  Ultimately, the assessment was increasing pain and symptoms suggestive of impingement and osteochondral lesion.  The examiner then stated that the Veteran's anterior pain and limited range of motion suggested impingement.  Further, the examiner found that the results from the magnetic resonance imaging did not demonstrate any significant healing of the osteochondral lesion following the January 15, 2010 operation.  The examiner planned to consult other doctors to discuss possible surgical options.

VA treatment records dated after the July 29, 2011 appointment demonstrated that the Veteran was eventually scheduled to undergo repeat surgical procedures on September 30, 2011.  The Veteran decided to cancel the operation because he stated that the military would not pay him for lost wages.

In his December 6, 2011 substantive appeal, the Veteran took issue with the range of motion findings reported in the July 29, 2011 VA treatment report.  He claimed that he did not undergo range of motion testing during that appointment.  The Veteran then requested that he be provided another VA examination in order to demonstrate that his left ankle range of motion is more severe than previously demonstrated.  He then stated that he continued to experience constant pain.

According to VA treatment reports dated on October 12, 17, and 30, 2012 demonstrated that the Veteran complained of pain that he scored either an 8 or 9 on a 10-point pain scale.  He indicated that he continued the use of prescribed pain medication that decreased his pain level of a 4.  He described the pain as achy, sharp, and shooting, and stated that it was worse following activity.  A physical examination on October 12, 2012 revealed swelling over the lateral malleoli and tenderness to palpation.  The Veteran denied any change in functional capacity in the previous 12 months.

A VA treatment record dated on December 11, 2012 demonstrated that the Veteran complained of left ankle pain that he scored an 8 on a 10-point pain scale.

On March 1, 2013, the Veteran underwent another VA examination to ascertain the severity of his service-connected post traumatic arthritis, left ankle.  The Veteran endorsed constant discomfort described as a sharp pain that he rated as 7 on a 10-point pain scale.  He also endorsed once daily pain flare-ups that lasted approximately 1 hour, with pain rating 10 on a 10-point pain scale.  Further, he stated that these flare-ups included stiffness and instability.  He stated that aggravating factors for his left ankle were prolonged standing and walking, while alleviating factors were elevation and medication.  The Veteran then endorsed stiffness, cracking, instability, and numbness.  With respect to episodes of incapacitation, the Veteran reported that he needed to rest on the couch with his ankle elevated one day per week.  Range of motion testing revealed left ankle plantar flexion to 30 degrees and left ankle plantar dorsiflexion to 15 degrees, with no objective evidence of painful motion during either motion.  After repetitive range of motion testing, the Veteran's left ankle range of motion remained the same, without additional functional limitation or impairment.  The examiner then detected the presence of localized tenderness or pain upon palpation; 4/5 muscle strength with respect to both plantar flexion and dorsiflexion; no joint instability; no left ankle laxity; and no ankylosis.  The examiner observed the presence of surgical scars, but that they were not painful, unstable, or had a total greater than 39 square centimeters.  The examiner then noted that the Veteran's gait was slightly antalgic due to his left ankle disability; that the Veteran's left ankle was diffusely tender to palpation; and that the Veteran guarded with anterior, inversion, and eversion movements.  With respect to the functional impacts, the examiner noted that the Veteran worked as a Welder.  The Veteran endorsed increasing pain throughout the day, but that he was able to complete his work.

On and after May 1, 2010, the Veteran's service-connected left ankle disability has already been assigned a 10 percent rating.  As such, in order for the maximum 20 percent rating to be assigned based on limitation motion, the evidence during this period of time must demonstrate or more nearly approximate "marked" limitation of motion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2013).

Range of motion testing throughout the pendency of this appeal demonstrated dorsiflexion from zero to between 10 and 15 degrees and plantar flexion from zero to between 15 and 40 degrees.  Applying these figures to 38 C.F.R. § 4.71a, Plate II, the Veteran's left ankle dorsiflexion was limited to between 50 and 75 percent of the normal range of ankle motion, while plantar flexion was between 33 and 89 percent of the normal range of ankle motion.  

The Board also finds that the Veteran's service-connected left ankle disability was manifested by the following symptoms:  pain; subjective episodes of giving out; mild or no instability; stiffness; subjective weakness, clinically gauged as 4/5 muscle strength; subjective grinding and catching; subjective incoordination; subjective decreased speed of joint motion; subjective locking; effusion; warmth; redness; swelling; and tenderness.  Further, physical examinations demonstrated normal to mild antalgic gait; no callus formation; no skin breakdown; no other evidence of abnormal weight bearing; no abnormal shoe wear pattern; no loss of bone or part of bone; no inflammatory arthritis; and no ankylosis.

Based on the above, the Board finds that the Veteran's service-connected post traumatic arthritis, left ankle, was not manifested by and did not more nearly approximate "marked" limitation of motion, even when considering symptoms other than the clinically measured range of motion.  38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Code 5271.

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the already assigned 10 percent evaluation for the Veteran's service-connected left ankle disability.  See 38 C.F.R. §§ 4.40, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The evidence of record demonstrated no objective evidence of painful motion during range of motion testing on some occasions, while on one occasion there was objective evidence of pain.  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).  On yet another occasion the Veteran endorsed "some discomfort" at the endpoints of plantar flexion and dorsiflexion and, thus, the Veteran's range of motion was not additionally limited by pain.  After repetitive range of motion testing, the Veteran's left ankle range of motion remained the same, without additional functional limitation or impairment.  Consequently, the Board finds that the Veteran's did not experience additional functional loss that satisfied or more nearly approximated the criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

The Board has also considered other potentially applicable rating criteria to determine whether an evaluation in excess of 10 percent is warranted.  However, there is no indication that the left ankle joint is ankylosed in any position, see DC 5270, nor is there evidence that the subastragalar or tarsal joint is ankylosed in a poor weight-bearing position, see DC 5272.  There is also no evidence of malunion of the os calcis or astragalus, nor has he undergone an astragalectomy, so as to warrant a 20 percent rating under DCs 5273 or 5274, respectively.

Finally, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, the maximum available rating for a left ankle disability is 10 percent.  Because the Veteran's service-connected post traumatic arthritis, left ankle, has already been assigned a 10 percent rating throughout the pendency of this appeal, no additional consideration is warranted under Diagnostic Codes 5003 or 5010.

III.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

From March 22, 2010 to May 1, 2010, the RO has already assigned a temporary total rating for convalescence following surgery on his service-connected left ankle disability.  As the maximum schedular rating has already been assigned during this period, no extraschedular consideration is required.

On and after May 1, 2010, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings inadequate.  The Veteran's post traumatic arthritis, left ankle, was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

The evidence demonstrated that the Veteran's service-connected post traumatic arthritis of the left ankle as manifested by pain; subjective episodes of giving out; mild or no instability; stiffness; subjective weakness, clinically gauged as 4/5 muscle strength; subjective grinding and catching; subjective incoordination; subjective decreased speed of joint motion; subjective locking; effusion; warmth; redness; swelling; tenderness; and a normal to mild antalgic gait, with dorsiflexion ranging from zero to between 10 and 15 degrees and plantar flexion ranging from zero to between 15 and 40 degrees.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the already assigned schedular rating.  Ratings in excess of 10 percent are provided for certain manifestations of post traumatic arthritis, left ankle, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met on and after May 1, 2010 and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Even if the Veteran's disability picture was not adequately addressed by the rating criteria, in order for a referral for extraschedular consideration to be warranted, the evidence must also demonstrate marked interference with employment and/or frequent periods of hospitalizations.  Id.  The evidence of record demonstrated that the Veteran's service-connected post traumatic arthritis, left ankle, impaired his ability to discharge the tasks associated with his occupation.  This impairment manifested as pain and decreased lower extremity mobility and strength.  During the pendency of this appeal, the Veteran also stated that he considered quitting his job due to the symptoms associated with his service-connection left ankle disability.  However, the Veteran retained his employment status despite this impairment and, during the March 2013 VA examination, he endorsed increasing pain throughout the workday, but that he was able to complete his work.  As such, the evidence does not support finding marked interfere with the Veteran's employment.  Id.

As for hospitalizations, the Veteran underwent a surgical procedure on January 15, 2010.  He applied for and was granted convalescences until May 1, 2010.  See 38 C.F.R. § 4.30.  Although the evidence demonstrated that the Veteran was a candidate for repeat surgical procedures, scheduled for September 30, 2011, additional surgeries have not been performed.  The Veteran decided to cancel the operation because he stated that the military would not pay him for lost wages.  The evidence of record did not demonstrate that the Veteran was otherwise hospitalized for his service-connected left ankle disability.  As such, the Board finds that the Veteran's service-connected post traumatic arthritis, left ankle, did not result in frequent periods of hospitalization.  Consequently, even if the Veteran's disability picture is not adequately contemplated by the Rating Schedule, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against finding that an increased rating is warranted from March 22, 2010 to May 1, 2010, and against finding that a rating in excess of 10 percent is warranted on and after May 1, 2010, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased rating from March 22, 2010 to May 1, 2010 for post traumatic arthritis, left ankle, is denied.

Entitlement to a rating in excess of 10 percent on and after May 1, 2010 for post traumatic arthritis, left ankle, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


